          Case 1:20-cv-01368-RGAUNITED
                                   Document
                                       STATES1-2 Filed 10/09/20
                                              BANKRUPTCY   COURTPage 1 of 2 PageID #: 8
                                               DISTRICT OF DELAWARE

                                           APPEAL TRANSMITTAL SHEET

Case Number:      20-11169                             BK      AP

If AP, related BK case number:   N/A
Title of Order Appealed: Order Denying, In Part, Trustee’s Motion to Extend Time to Assume or Reject
                         Executory Contracts




Docket #:   389                        Date Entered:   10/1/2020
Item Transmitted:
       Notice of Appeal                            Docket #:    403               Date Filed:     10/8/2020

       Amended Notice of Appeal                    Docket #:                      Date Filed:

       Cross Appeal                                Docket #:                      Date Filed:

       Motion for Leave to Appeal                  Docket #:                      Date Filed:

       Request for Certification of Direct Appeal Docket #:                       Date Filed:

Appellant/Cross Appellant:                                             Appellee/Cross Appellee

Fertility NewCo, LLC                                                  See Notes




Counsel for Appellant/Cross Appellant:                                 Counsel for Appellee/Cross Appellee:

MCDERMOTT WILL & EMERY LLP                                            See Notice of Appeal
Maris J. Kandestin (Del. Bar No. 5294)
The Nemours Building
1007 North Orange Street, 4th Floor
Wilmington, DE 19801



 Filing fee paid?                                                           Yes              No

 IFP application filed by applicant?                                        Yes              No

 Have additional appeals of the same order been filed?                      Yes              No

 *If Yes, has District Court assigned a Civil Action Number?                Yes              No
 Civil Action Number:




(continued on next page)
           Case 1:20-cv-01368-RGA Document 1-2 Filed 10/09/20 Page 2 of 2 PageID #: 9

Notes:
           Reproductive Partners Medical Group, Inc.; Utah Fertility Center, P.C.; Coastal Fertility
           Specialists, LLC; Nevada Reproductive Labs; Foulk & Whitten Nevada Center for
           Reproductive Medicine, P.C.; Seattle Reproductive Medicine, Inc.; Reproductive
           Partners Medical Group – La Jolla, Inc.; Center for Reproductive Medicine, P.A.; Jeoffrey
           L. Burtch; Idaho Center for Reproductive Medicine, P.C.; Idaho Reproductive Labs, Inc.;

           Please relate all four appeals when opening cases

           This appeal was amended before it was transmitted

 I hereby certify that all designated items are available electronically through CM/ECF.

                                              /s/Jason Spencer
 Date:   10/9/2020                     by:_____________________________________
                                                    Deputy Clerk

 Bankruptcy Court Appeal (BAP) Number:   20-40
